Citation Nr: 0018718	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  93-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for a right thigh disorder.

Entitlement to service connection for a right knee disorder.

Entitlement to an increased evaluation for major depressive 
disorder with paranoid features, currently rated as 
70 percent disabling.

Entitlement to an increased evaluation for conjunctivitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1992 and later RO decisions that denied service 
connection for PTSD, a right thigh disorder, and a right knee 
condition; reduced the evaluation for ankylosing spondylitis 
from 60 to 20 percent; denied an increased evaluation for 
depressive neurosis (rated 30 percent); denied an increased 
evaluation for conjunctivitis (rated 10 percent); and denied 
a total rating for compensation purposes based on individual 
unemployability.  In December 1995, the Board remanded the 
case to the RO for additional development.

A May 1998 RO rating decision restored the 60 percent 
evaluation for the ankylosing spondylitis, increased the 
evaluation for the service-connected psychiatric disability, 
after reclassifying the anxiety neurosis to major depressive 
disorder with paranoid features, from 30 to 70 percent; and 
granted a total rating for compensation purposes based on 
unemployability.  The veteran continues to disagree with the 
evaluation assigned for the service-connected psychiatric 
disability and the maximum schedular rating has not been 
assigned for this disorder.  Hence, this issue is still for 
appellate consideration.  AB v. Brown, 6 Vet. App. 35 (1993).  
The issues now for appellate consideration are listed on the 
first page of this decision.

FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing that he currently has PTSD.

2.  The veteran has not submitted competent (medical) 
evidence showing the presence of a chronic disorder of the 
right thigh.

3.  The veteran has not submitted competent (medical) 
evidence linking his current right knee disability, first 
shown long after service, to an incident of service or to a 
service-connected disability.

4.  The service-connected psychiatric disability is 
manifested primarily by depression, anxiety, irritability, 
occasional paranoid persecutory ideation, impaired memory and 
concentration, and occasional suicidal ideation that produces 
severe social and industrial impairment.

5.  Symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or name 
that produce total social and occupational impairment are not 
shown.

6.  The conjunctivitis is asymptomatic.


CONCLUSIONS OF LAW

1.  The claims for service connection for PTSD, a right thigh 
disorder, and a right knee disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 70 percent for 
major depressive disorder with paranoid features, previously 
classified as depressive neurosis, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 9405, 
effective prior to November 7, 1996, 4.130, Code 9434, 
effective as of November 7, 1996.

3.  The criteria for a rating in excess of 10 percent for 
conjunctivitis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.84a, Code 6018 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD and a Right Thigh Disorder

In Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 188 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e. plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for PTSD and a disorder of the right 
thigh; that is, evidence which shows that the claims are 
plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  The Court has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.310; Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), effective prior to March 7, 1997.

The provisions of 38 C.F.R. § 3.304(f) were revised, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (June 18, 
1999).  These changes were made to more adequately reflect 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the revised regulations, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  

The March 1966 to March 1968 service medical records do not 
show the presence of PTSD or of a chronic right thigh 
disorder.  These records show that a physical evaluation 
board in January 1998 found the veteran was medically unfit 
for further active service because of arthritis, rheumatoid 
spondylitis type of Marie-Strumpel, involving thoracic and 
lumbar spine and both sacroiliac joints with constitutional 
manifestations of conjunctivitis, iritis persistently 
elevated sedimentation rate, inability to usefully ambulate 
without a cane, and spinal deformity.

The post-service medical records do not show the presence of 
PTSD or of a chronic disorder of the right thigh.  The 
veteran underwent VA psychiatric examinations in June 1996 
and October 1998.  The reports of these psychiatric 
examinations show the presence of only one Axis I diagnosis, 
major depressive disorder.  At a VA medical examination in 
June 1996 to determine the nature and extent of any disorder 
of the right thigh, it was noted that veteran had had 
problems with his right hip that was really in the right 
lower lumbar region as well as the right knee, but never the 
thigh.  Nor was a disorder of the right thigh found at this 
examination.  A claim for service connection of a disability 
is not well grounded where there is no medical evidence 
demonstrating the presence of the claimed disorder.  Caluza, 
7 Vet. App. 498.

While the veteran's assertions and testimony before the 
undersigned in November 1993 are to the effect that he has 
PTSD due to an incident in service where a pot belly stove 
exploded causing him burns and that he had a right thigh 
disorder due to the rigors and stresses caused by his 
service-connected low back disorder on this part of his body, 
this lay evidence is not sufficient to demonstrate the 
presence of the claimed disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence of 
PTSD.  A claim for PTSD requires a current diagnosis of the 
disorder.  38 C.F.R. § 3.304(f); Gilpin v. West, 155 F. 3d 
1352 (Fed. Cir. 1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  The medical evidence does not currently show that 
the veteran has PTSD.  Nor is there competent (medical) 
evidence showing that he currently has a chronic disorder of 
the right thigh.  38 C.F.R. § 3.303(b).  Hence, the claims 
for service connection for PTSD and a right thigh disorder 
are not plausible, and these claims are denied as not well 
grounded.

The Board notes that the RO denied the claims for service 
connection for PTSD and a right thigh disorder on the merits 
and finds no prejudice to the veteran in appellate denial of 
the claims as not well grounded.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).


II.  Service Connection for a Right Knee Disorder

The March 1966 to March 1968 service medical records are 
negative for a right knee disorder.  Nor was a right knee 
condition noted on the January 1968 physical evaluation board 
report.

Post-service VA, service department, and private medical 
records, including medical records received with documents 
from the Social Security Administration (SSA) in 1996, show 
that the veteran was evaluated and treated for various 
conditions in the 1960's, 1970's, 1980's, and 1990's.  The 
more salient medical reports with regard to the claim for 
service connection for a right knee disorder are discussed in 
the following paragraphs.

The post-service medical records do not show the presence of 
right knee problems until around 1991.  VA X-rays of the 
right knee in January 1992 showed no significant osseous or 
joint abnormality.  There was no evidence of synovial 
effusion.  

In March 1992, a MRI (magnetic resonance imaging) of the 
veteran's right knee was taken at a private medical facility.  
The impression was fibrillation of the free edge of the 
posterior horn of the medical meniscus.  It was noted that 
this could be interpreted as a small flap tear intersecting 
the inferior articular service.

A summary of the veteran's hospitalization at a VA medical 
facility in July 1992 shows that he underwent arthroscopy of 
the right knee that revealed a radial tear in the posterior 
horn of the medical meniscus.  The torn meniscus was excised.  
The diagnosis was right medial meniscus tear.

The veteran testified at a hearing in November 1993.  His 
testimony was to the effect that he had a right knee 
condition due to stress placed on this knee because of the 
service-connected low back condition (ankylosing 
spondylosis).

Some VA medical reports of the veteran's treatment in the 
1990's show a suspected diagnosis of degenerative joint 
disease of the right knee.  Clinical findings in the record, 
including X-rays of the right knee, do not support this 
diagnosis.  

In June 1996, the veteran underwent a VA medical examination 
to determine the nature and extent of any right knee 
condition.  The diagnosis was torn meniscus of the right 
knee, status post arthroscopic meniscectomy, now revealing 
slight soft tissue swelling, but otherwise a basically normal 
clinical examination.

A review of the record shows that service connection is 
currently in effect for major depressive disorder with 
paranoid ideation, rated 70 percent; ankylosing spondylitis, 
rated 60 percent; and conjunctivitis, rated 10 percent.  The 
veteran is entitled to a total rating for compensation 
purposes based on unemployability.


In order to establish service connection for the right knee 
disability, the evidence must demonstrate the presence of it 
and that it resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The medical evidence in this case does not show the presence 
of a right knee disability in service or until around 1991, 
and it does not link the veteran's current right knee 
condition, postoperative residuals of torn meniscus, to an 
incident of service or to a service-connected disability.  A 
claim for service connection of a disability is not well 
grounded where there is no medical evidence linking the 
veteran's current disorder to an incident of service or to a 
service-connected disability.  Espiritu, 2 Vet. App. 492.  
While the veteran's testimony links his current right knee 
problems to his service-connected ankylosing spondylitis of 
the low back, this lay evidence is not sufficient to support 
a claim for service connection of a disability based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

With regard to the claim for service connection for a right 
knee condition, there is no competent (medical) evidence 
linking the veteran's current right knee condition, 
postoperative residuals of torn meniscus, to an incident of 
service or to a service-connected disability, and the claim 
for service connection for the right knee disability is not 
plausible.  The claim for service connection for the right 
knee disorder is denied as not well grounded.



III.  Increased Evaluation for Major Depressive Disorder with 
Paranoid Ideation

A November 1984 RO rating decision granted secondary service 
connection for depressive neurosis and assigned a 30 percent 
evaluation for this condition, effective from April 1984, 
under diagnostic code 9405.  The 30 percent rating remained 
unchanged until the May 1998 RO rating decision increased it 
to 70 percent, effective from February 1992.

Post-service VA and private medical records, including 
medical records received with documents from the Social 
Security Administration (SSA) in 1996, show that the veteran 
was evaluated and treated for various conditions in the 
1990's.  The more salient medical reports with regard to the 
claim for an increased evaluation for the service-connected 
psychiatric disorder are discussed in the following 
paragraphs.

VA and private medical reports of the veteran's treatment in 
the 1990's show that he receives continuous treatment for 
psychiatric problems.  On several occasions, he was 
hospitalized for suicidal ideation.  A private medical report 
of his hospitalization in November 1992 shows diagnoses of 
overdose of Xanax, and anxiety and depression.

At the hearing in November 1993 before the undersigned, the 
veteran testified to the effect that his service-connected 
psychiatric disability was more severe than currently 
evaluated.

A summary of the veteran's VA hospitalization from October to 
November 1994 shows a diagnosis of depression with suicidal 
ideation.

The veteran underwent a VA psychiatric examination in June 
1996 to determine the severity of his service-connected 
psychiatric disability.  It was noted that the veteran had 
manifested agitated and violent behavior towards himself and 
his wife.  He was stress intolerant.  There were episodes of 
aggressiveness. He experienced sensations of frustration, 
anger, hostility, and suspicion towards others.  On 
examination he was alert and oriented times three.  He was 
tense and irritable.  His affect was intense.  His mood was 
depressed.  At times he was agitated and tearful.  Paranoid 
persecutory ideation was expressed.  Memory and concentration 
were impaired.  There was no sign of organic brain syndrome.  
His intellect was average.  His insight was poor.  His 
judgment was compromised under stress.  There was agitation 
and aggressiveness with minor provocation.  The Axis I 
diagnosis was major depressive disorder with paranoid 
features secondary to service-connected ankylosing 
spondylitis.  The Axis V or GAF (global assessment of 
functioning) was 45.  It was noted that the major impairment 
was in social and occupational functioning due to severe 
depression, irritability, and stress intolerance.

The veteran underwent a VA industrial survey in August 1996.  
It was noted that he was functioning at a marginal level due 
to his neurosis.

A private medical report shows that the veteran underwent 
psychological evaluation in April 1997.  The results of this 
evaluation indicated that he was experiencing a significant 
level of emotional distress and a moderate level of 
depression.  The symptoms and conditions delineated were 
noted to reflect both the symptoms of depression and anxiety.

The veteran underwent a VA psychiatric examination in October 
1998.  His mood was depressed and anxious.  His affect was 
depressed, sad, anxious, and apathetic.  His thought 
processes were intact.  There was no impairment in his 
perceptions.  He was not suicidal.  He had no homicidal 
ideation.  His memory showed moderate impairment.  His 
concentration was mildly impaired.  His judgment seemed 
somewhat impaired. His ability to think abstractly was 
intact.  The Axis I diagnosis was major depressive disorder.  
The GAF was 45.  It was noted that he was unable to work or 
to have friends due to his service-connected depressive 
disorder and his service-connected back problems.

The veteran's claim for an increased evaluation for his 
service-connected psychiatric disability is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

A 70 percent rating is warranted for dysthymic disorder where 
the ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activity resulting in a 
profound retreat from mature behavior.  The individual must 
be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9405, effective prior to November 7, 
1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.  

The record shows that the veteran's depressive neurosis was 
reclassified to major depressive disorder with paranoid 
ideation by the May 1998 RO rating decision.  Under the 
revised general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9434, effective November 
7, 1996, major depressive disorder will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

While the veteran testified in November 1993 that his 
service-connected psychiatric disability was more severe than 
rated at that time (30 percent), the record shows that the 
May 1998 RO rating decision increased the evaluation for this 
condition to 70 percent.  The evidence does not show that the 
service connected psychiatric disability is of such severity 
as to warrant a rating in excess of 70 percent under the 
criteria in effect prior to or as of November 7, 1996. 

The reports of his VA psychiatric examinations in 1996 and 
1998 show GAF scores of 45.  A GAF of 45 is serious 
impairment in social or occupational functioning under the 
provisions of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, Third 
or Fourth Edition (DSM III or DSM IV) that is to be used in 
the evaluation of the veteran's PTSD.  The Court defines GAF 
and cites to the DSM-IV in Richard v. Brown, 9 Vet. App. 93, 
97 (1997).  38 C.F.R. § 4.125, effective prior to or as of 
November 7, 1996.

The medical evidence in this case reveals that the veteran's 
service-connected major depressive disorder is manifested 
primarily by depression, anxiety, irritability, occasional 
paranoid persecutory ideation, impaired memory and 
concentration, and occasional suicidal ideation that produces 
severe social and industrial impairment.  These symptoms 
support no more than a 70 percent evaluation for the major 
depressive disorder and the Board finds that this evaluation 
best represents his disability picture.  38 C.F.R. § 4.7.  
Major depressive symptoms, such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation or name that produce total social and occupational 
impairment to support a total rating for this condition under 
the applicable criteria, effective prior to or as of November 
7, 1996, are not shown.

The preponderance of the evidence is against the claim for an 
increased evaluation for the service-connected psychiatric 
disability, and the claim is denied.


IV.  Increased Evaluation for Conjunctivitis

An October 1969 RO rating decision granted service connection 
for conjunctivitis and assigned a 10 percent evaluation for 
this condition under diagnostic code 6018, effective from 
August 1969.  This evaluation has remained unchanged since 
then.

The veteran testified at a hearing in November 1993 to the 
effect that the conjunctivitis flared-up at times and caused 
watery eyes.  His testimony was to the effect that a higher 
rating should be assigned for this condition.  

VA and private medical reports of the veteran's treatment and 
evaluations in the 1990's show that he was seen for eye 
problems, but these medical reports do not show residuals of 
conjunctivitis or relate any other eye problem to this 
condition.  In October 1998, he underwent a VA eye 
examination to determine the severity of the conjunctivitis.  
Slit-lamp examination revealed normal lids, lashes, and 
conjunctiva in both eyes, a clear cornea in both eyes, and 
trace nuclear sclerosis of lens in both eyes.  Applanation 
pressures were right eye 14 and left eye 14 mmHg at 12:30 
p.m.  Dilated fundus examination showed a cup-to-disk ratio 
of 0.35 in both eyes.  The maculae and vessels were normal in 
both eyes.  The diagnosis was hyperopia.

The veteran's claim for an increased evaluation for 
conjunctivitis is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

Active chronic conjunctivitis with objective symptoms, other 
than chronic trachomatous conjunctivitis, warrants a 
10 percent evaluation.  After healing is complete, the 
disease should be rated on the basis of residual disability.  
If there are no residuals, a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.84a, Code 6018.

While the veteran's testimony indicates that he has flare-ups 
of conjunctivitis, the medical evidence indicates that this 
condition has healed and is asymptomatic.  The current 
10 percent evaluation for this condition is protected from 
reduction under the provisions of 38 U.S.C.A. § 110 (West 
1991), but the preponderance of the evidence is against the 
claim for a higher rating for this condition.  Hence, the 
claim is denied.

Since the preponderance of the evidence is against the claims 
for increased evaluation for major depressive disorder with 
paranoid ideation and conjunctivitis, the benefit of the 
doubt doctrine is not for application with regard to these 
claims.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claims for service connection for PTSD, a right thigh 
disorder, and a right knee disorder are denied as not well 
grounded.

An increased evaluation for major depressive disorder with 
paranoid ideation is denied.

An increased evaluation for conjunctivitis is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

